      Case 3:19-cv-30140-NMG Document 22 Filed 06/05/20 Page 1 of 5



                   United States District Court
                    District of Massachusetts
___________________________________
                                    )
Daniel P. Woodard,                  )
                                    )
          Plaintiff/Appellant,      )
                                    )
               v.                   )    Bankruptcy Appeal No.
                                    )    19-30140-NMG
Deutsche Bank National              )
Trust Co., et al.                   )
                                    )
          Defendants/Appellees.     )
___________________________________)


                          MEMORANDUM & ORDER

GORTON, J.

     This is an appeal from an order of the United States

Bankruptcy Court for the District of Massachusetts following a

two-day trial in the adversary proceeding brought by debtor

Daniel Woodard (“Woodard” or “debtor”) against Deutsche Bank

National Trust Co. (“Deutsche Bank”).

I.   Background

     In September, 2004, debtor and his wife, Lynne Harrington

(“Harrington”), refinanced a mortgage loan encumbering their

property in Northfield, Massachusetts (“the Property”).         Debtor

and Harrington executed a mortgage in favor of Mortgage

Electronic Registrations Systems, Inc. (“MERS”), as nominee for




                                 - 1 -
      Case 3:19-cv-30140-NMG Document 22 Filed 06/05/20 Page 2 of 5



IndyMac Federal Bank F.S.B. (“the Mortgage”).        The Mortgage was

later assigned to Deutsche Bank.

    Debtor and Harrington defaulted on the Mortgage and the

Property was sold by foreclosure auction in early 2008.         Shortly

thereafter, debtor filed a voluntary petition under Chapter 13

of the United States Bankruptcy Code, 11 U.S.C. §§ 101 et seq.

    Debtor subsequently filed an adversary proceeding against

Deutsche Bank challenging the foreclosure.       In his complaint,

debtor argued that (1) the foreclosure was invalid (Count I);

(2) Deutsche Bank committed fraud, deceit and misrepresentation,

in violation of Mass. Gen. Laws c. 93A as well as state and

federal fair debt collection practice laws (Counts II, III and

IV); (3) Deutsche Bank breached its contract by failing to

provide proper notice (Count V); and (4) the foreclosure sale

constituted a fraudulent transfer of the Property (Count VI).

    The case languished while debtor and Deutsche Bank executed

a loan modification agreement pursuant to which Deutsche Bank

agreed to write off approximately $202,700 of the total amount

owed by debtor.   In August, 2017, the Bankruptcy Court issued a

notice of inactivity.    In response, debtor indicated that the

case had been settled but ultimately took the position that the

loan modification did not resolve all claims raised in his




                                 - 2 -
       Case 3:19-cv-30140-NMG Document 22 Filed 06/05/20 Page 3 of 5



adversary proceeding.     The Bankruptcy Court agreed and convened

a two-day trial relating to debtor’s pending claims.

      The Bankruptcy Court issued its judgment in October, 2019.

On Count I, the court held that the foreclosure sale was invalid

because the Mortgage had not yet been assigned to Deutsche Bank

when the initial foreclosure notices were sent to debtor and

Harrington.    The court concluded that title to the Property

remains in the name of debtor and Harrington, subject to

Deutsche Bank’s Mortgage and entered judgment in debtor’s favor.

      As to the remaining counts, the Bankruptcy Court held that

debtor failed to proffer any evidence at trial in support of his

claims.   The court further found that monetary damages were not

warranted because (1) any damages were exacerbated by debtor’s

“dilatory conduct” in prosecuting his own case and (2) debtor

conceded that Deutsche Bank’s forgiveness of approximately

$202,000 of debt by operation of the 2015 loan modification was

sufficient compensation for damages caused by the illegitimate

foreclosure.

II.   Analysis

      A district court conducts its review of a bankruptcy court

decision “in the same manner” as the court of appeals reviews a

district court’s decision. Casco Northern Bank v. DN Assocs., 3




                                  - 3 -
      Case 3:19-cv-30140-NMG Document 22 Filed 06/05/20 Page 4 of 5



F.3d 512, 525 (1st Cir. 1993).     The legal conclusions of a

bankruptcy judge are reviewed de novo and factual findings are

reviewed for clear error. Monarch Life Ins. Co. v. Ropes & Gray,

65 F.3d 973, 978 (1st Cir. 1995).      A district court should give

“considerable deference” to the factual determinations and

discretionary judgment of a bankruptcy judge. Casco Northern

Bank, 3 F.3d at 525.    Mixed questions of law and fact are

reviewed “for clear error unless [a bankruptcy court’s] analysis

was infected by legal error.” In re SW Boston Hotel Venture,

LLC, 748 F.393, 402 (1st Cir. 2014).      The findings of a

bankruptcy court are clearly erroneous if “after a review of the

entire record”, the district court is “left with the definite

and firm conviction that a mistake has been committed.” In re

R&R Assocs. of Hampton, 402 F.3d 257, 264 (1st Cir. 2005).

    In this adversary proceeding, the Bankruptcy Court held

that debtor failed to proffer at trial any evidence in support

of his arguments in Counts II through VI.       According to the

Bankruptcy Judge, debtor failed to present any evidence to

substantiate his claims of misrepresentation, fraud, deceit,

breach of contract and fraudulent transfer.        Instead the

evidence presented by the debtor at trial focused on damages he

allegedly sustained which he then conceded were remedied by the

loan modification.



                                 - 4 -
      Case 3:19-cv-30140-NMG Document 22 Filed 06/05/20 Page 5 of 5



    Although debtor outlines the legal elements of each of the

claims in Counts II through VI in his briefing, he fails to

identify any “clear error” made by the Bankruptcy Court in

reaching its evidentiary rulings.      For example, he fails to

denote any evidence that he presented at trial that the

Bankruptcy Court misinterpreted, overlooked or failed to

consider.   Affording the evidentiary rulings and discretionary

judgment of the Bankruptcy Court the considerable deference due,

this Court concludes that debtor has failed to meet his burden

of demonstrating clear error on the part of the Bankruptcy Court

in concluding that the scant evidence proffered by debtor was

insufficient to support his allegations in Counts II through VI.

Accordingly, the decision of the Bankruptcy Court will be

affirmed.

                                 ORDER

    For the foregoing reasons, the decision of the Bankruptcy

Court is AFFIRMED.




So ordered.

                                    /s/ Nathaniel M. Gorton
                                    Nathaniel M. Gorton
                                    United States District Judge

Dated June 5, 2020




                                 - 5 -
